            Case 6:20-cv-00090-ADA Document 34 Filed 04/20/20 Page 1 of 3

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

Huawei Technologies Co., Ltd., et al.

vs.                                                 Case No.: 6:20-cv-00090-ADA
Verizon Communications, Inc., et al.


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now William D. Findlay                                       , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Verizon Communications, Inc., et al.              in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Desmarais LLP                                             with offices at:

               Mailing address: 230 Park Avenue, 26th Floor

               City, State, Zip Code: New York, NY 10169

               Telephone: 212-351-3400                      Facsimile: 212-351-3401


       2.      Since    May 16, 2014                          , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of New York                     .

               Applicant's bar license number is 5253216                                                .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               NY Supreme Court                             05/16/2014

               Court of Appeals, Federal Circuit            12/10/2019
                New Jersey                                   11/22/2013
     Case 6:20-cv-00090-ADA Document 34 Filed 04/20/20 Page 2 of 3

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
               Case 6:20-cv-00090-ADA Document 34 Filed 04/20/20 Page 3 of 3

          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel: The Dacus Firm, P.C.

                 Mailing address: 821 ESE Loop 323, Suite 430

                 City, State, Zip Code: Tyler, TX 75701

                 Telephone: 903-705-1117


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
William D. Findlay                        to the Western District of Texas pro hac vice for this case only.


                                                       Respectfully submitted,

                                                        William D. Findlay
                                                       [printed name of Applicant]


                                                       [signature of Applicant]


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the     17 day of April                   , 2020 .

                                                        William D. Findlay
                                                       [printed name of Applicant]


                                                       [signature of Applicant]
